Exhibit 10.2
SUPPLEMENT NO. 4 TO SECURITY AND PLEDGE AGREEMENT
SUPPLEMENT, dated as of April 24, 2020 (this “Supplement”), to the Security and
Pledge Agreement, dated as of January 12, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security and Pledge
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms therein), among INTELSAT JACKSON HOLDINGS
S.A. (the “Company”), each subsidiary of the Company listed on Annex A thereto
(each such subsidiary individually, a “Subsidiary Grantor” and, collectively,
the “Subsidiary Grantors”; the Subsidiary Grantors and the Company are referred
to collectively herein as the “Grantors”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee
(together with its successors and assigns, the “Collateral Trustee”) for the
benefit of the Secured Parties.
WHEREAS, the Company is party to (i) a Credit Agreement, dated as of January 12,
2011 (as amended by Amendment and Joinder Agreement, dated as of October 3,
2012, and as further amended by Amendment No. 2 and Joinder Agreement, dated as
of November 27, 2013, and as further amended by Amendment No. 3 and Joinder
Agreement, dated as of November 27, 2017, and as further amended by Amendment
No. 4, dated as of December 12, 2017, and as further amended by Amendment No. 5
and Joinder Agreement, dated as of January 2, 2018, and as further amended by
Amendment No. 6, dated as of November 8, 2018, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Intelsat Connect Finance S.A. (“Holdings”), the
financial institutions or entities from time to time party thereto as lenders
(the “Lenders”), the Administrative Agent and the other agent parties party
thereto and (ii)(a) an Indenture, dated as of March 29, 2016, by and among the
Company, Holdings, the subsidiary guarantors named therein and the Collateral
Trustee, as may be amended, restated, supplemented or otherwise modified from
time to time (the “March Indenture”), relating to the Company’s 8.0% Senior
Secured Notes due 2024 (the “2024 Notes”), and (b) an Indenture, dated as of
June 30, 2016, by and among the Company, Holdings, the subsidiary guarantors
named therein and the Collateral Trustee, as may be amended, restated,
supplemented or otherwise modified from time to time (together with the March
Indenture, each, an “Indenture” and, collectively, the “Indentures”), relating
to the Company’s 9.5% Senior Secured Notes due 2022 (together with the 2024
Notes, the “Notes”);
WHEREAS, the Loans and Letters of Credit issued under the Credit Agreement and
the Notes are First Lien Debt subject to the terms of the Collateral Agency and
Intercreditor Agreement; and
WHEREAS, Section 9.11 of the Credit Agreement and Section 4.18(a) of each
Indenture provide that the Company will cause each direct or indirect Material
Subsidiary (other than any Unrestricted Subsidiary or a Receivables Subsidiary)
formed or otherwise purchased or acquired after the Issue Date of each Indenture
or the Closing Date of the Credit Agreement to execute a Supplemental Security
Agreement. The undersigned identified as a “New Grantor” on the signature pages
hereto (the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement and the Indentures to become a Subsidiary
Grantor under the Security and Pledge Agreement.
NOW THEREFORE, in consideration of the above premises, the Collateral Trustee,
the Administrative Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 10.13 of the Security and Pledge
Agreement, the New Grantor by its signature below becomes a Grantor under the
Security and Pledge Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby (a) agrees to all the
terms and provisions of the Security and Pledge Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects with respect to the New Grantor on and as of the date hereof.
In furtherance of the foregoing, the New Grantor, as security for the payment
and performance in full of the Obligations, does hereby bargain, convey, assign,
set over, mortgage, pledge, hypothecate and transfer to the Collateral Trustee,
for its benefit and the ratable benefit of the other Secured Parties, and hereby
grants to the Collateral Trustee, for its benefit and the ratable benefit of the
other Secured Parties, a security interest in all of the Collateral of the New
Grantor, whether now or hereafter existing or in which now has or hereafter
acquires an interest. Each reference to a “Grantor” in the Security and Pledge
Agreement shall be deemed to include the New Grantor. The Security and Pledge
Agreement is hereby incorporated herein by reference.
The New Grantor hereby irrevocably authorizes the Collateral Trustee at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether the New Grantor is an organization,
the type of organization and any organizational identification number issued to
the New Grantor. Such financing statements may describe the Collateral in the
same manner as described in the Security and Pledge



--------------------------------------------------------------------------------



Agreement or may contain an indication or description of collateral that
describes such property in any other manner such as “all assets” or “all
personal property, whether now owned or hereafter acquired” or words of similar
effect. The New Grantor agrees to provide such information to Collateral Trustee
promptly upon request.


SECTION 2. The New Grantor represents and warrants to the Collateral Trustee and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity subject to mandatory Luxembourg law provisions.


SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee, the Administrative Agent and the Company. This Supplement shall become
effective as to the New Grantor when the Collateral Trustee and the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Grantor, the Collateral
Trustee and the Administrative Agent.


SECTION 4. The New Grantor hereby represents and warrants that, as of the date
hereof, (a) Schedule I hereto sets forth (i) the legal name of the New Grantor,
(ii) the jurisdiction of incorporation or organization of the New Grantor, (iii)
the true and correct location of the chief executive office and principal place
of business and any office in which it maintains books or records relating to
Collateral owned by it, (iv) the identity or type of organization or corporate
structure of the New Grantor and (v) the organizational number of the New
Grantor, (b) Schedule II hereto sets forth all of the New Grantor’s Copyright
Licenses, (c) Schedule III hereto sets forth, in proper form for filing with the
United States Copyright Office, all of the New Grantor’s Copyrights (and all
applications therefor), (d) Schedule IV hereto sets forth all of the New
Grantor’s Patent Licenses, (e) Schedule V hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of the New
Grantor’s Patents (and all applications therefor), (f) Schedule VI hereto sets
forth all of the New Grantor’s Trademark Licenses, (g) Schedule VII hereto sets
forth, in proper form for filing with the United States Patent and Trademark
Office, all of the New Grantor’s Trademarks (and all applications therefor), (h)
Schedule VIII sets forth all Pledged Collateral of the New Grantor and (i)
Schedule IX sets forth all Commercial Tort Claims of the New Grantor.


SECTION 5. Except as expressly supplemented hereby, the Security and Pledge
Agreement shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security and Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.2 of the Security and Pledge Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Company at the Company’s address set forth in Section 10.2 of the
Security and Pledge Agreement.


SECTION 9. The New Grantor agrees to reimburse the Collateral Trustee for its
respective reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Grantor, the Collateral Trustee and the
Administrative Agent have duly executed this Supplement to the Security and
Pledge Agreement as of the day and year first above written.


INTELSAT VIRGINIA HOLDINGS LLC, as New Grantor


By: INTELSAT SATELLITE LLC, as the Managing
Member


By:  José Toscano
Name: José Toscano
Title: Deputy Chairman






BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Steven Gazillo
Name: Steven Gazzillo
Title: Vice President


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee


By: /s/ Quinton M. DePompolo
Name: Quinton M. DePompolo
Title: Banking Officer





























































--------------------------------------------------------------------------------





SCHEDULE I
Intelsat Virginia Holdings LLC, a Virginia limited liability company 7900 Tysons
One Place, McLean, Virginia 22102




SCHEDULE II
None.




SCHEDULE III
None.




SCHEDULE IV
None.




SCHEDULE V
None.




SCHEDULE VI
None.




SCHEDULE VII
None.




SCHEDULE VIII


PLEDGED SHARES

PledgorIssuerType of SharesPercentage OwnedIntelsat Satellite LLCIntelsat
Virginia Holdings LLC
Common Units99.99%Intelsat Holdings LLCIntelsat Virginia Holdings LLCCommon
Units0.01%



PLEDGED DEBT
None.




SCHEDULE IX
COMMERCIAL TORT CLAIMS
None.

